             Case 1:16-cv-00740-JMF Document 488 Filed 03/04/21 Page 1 of 1


                                                                                       The Court overlooked this letter
                                                                                       motion at ECF No. 436 when it was
                                                                                       initially filed. Consistent with the
                                             RO B E RT C. H O R A                      Order at ECF No. 417, the Court
                                                                                       GRANTS Defendant's request to
                                                     Partner
                                                                                       have ECF Nos. 421-44 and 433-1 be
                                  55 Hudson Yards | New York, NY 10001-2163
                                                T: 212.530.5170                        placed under seal. The Clerk of
                                       rhora@milbank.com | milbank.com                 Court is directed to terminate ECF
                                                                                       No. 436. SO ORDERED.
September 18, 2020

Hon. Jesse M. Furman
United States District Court for the Southern District of New York
40 Centre Street
New York, NY 10007
                                                                                                            March 4, 2021
           Re: Brach Family Foundation v. AXA Equitable Life Ins. Co., No. 16-cv-740

Dear Judge Furman:

       We represent Defendant AXA Equitable Life Insurance Company (“Equitable”) in the
above-referenced action. Certain of Equitable’s filings from September 8, 2020 (ECF No. 421
responding to ECF No. 417) and September 16, 2020 (ECF No. 433 responding to ECF No. 417)
inadvertently disclosed information the Court approved for sealing via ECF No. 417. Equitable
hereby requests the formal sealing of those materials.

       The inadvertent disclosures were discovered on September 15, 2020 and September 18,
2020. In accordance with ECF Rule 21, Equitable promptly notified the ECF Help Desk, which
temporarily sealed the documents filed via ECF the same day each inadvertent disclosure was
discovered. The disclosures filed via ECF were contained in ECF No. 421 Attachment 44 1 and
ECF No. 433 Attachment 1. 2 One document filed via FTP on September 15, 2020 (Buckley
Decl. App’x Item Nos. 46 & 47) also contained inadvertent disclosures. Equitable respectfully
requests that this Court formally seal each of the aforementioned documents and replace Buckley
Decl. App’x Item Nos. 46 & 47 with the version sent to the Court via FTP on September 18,
2020.

                                                                     Respectfully submitted,
                                                                     /s/ Robert C. Hora
                                                                     Robert C. Hora




1
    A corrected version was subsequently refiled via FTP on September 16, 2020.
2
    A corrected version was subsequently refiled via ECF on September 18, 2020.




                                                       33899.11300
